MEMORANDUM**
Henry C. Valder appeals pro se the district court’s order dismissing his action in which he claimed that the city of Spokane discriminated against him by refusing to attend to his 911 call reporting his dispute with a motel owner who allegedly refused to permit his service dog to sleep inside the motel room on a cold night. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal of an in forma pauperis complaint for failure to state a claim. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). Although we construe pro se complaints liberally, we may not supply essential elements of the claim that were not initially pled. See Ivey v. Board of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.1982). We affirm.
The district court properly concluded that Valder failed to state a claim under Title III of the Americans with Disabilities Act because the city of Spokane is not a private entity that owns or otherwise operates a place of public accommodation. See 42 U.S.C. § 12182(a); Fortyune v. American Multi-Cinema, Inc., 364 F.3d 1075, 1082 (9th Cir.2004). The district court also properly held that amendment could *891not cure the defect in this claim because if Valder is a disabled person who was discriminated against by a private entity providing a place of public accommodation, the private entity, and not the City of Spokane, is the proper defendant. See Karim-Panahi v. Los Angeles Police Department, 839 F.2d 621, 623 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.